DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 1816285.9, filed on 10/05/2018.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 4/2/2021.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 6/3/2021, 7/6/2021 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, collection optics….. Controller, in claims 26, 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-43 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of measuring Raman spectral features of a sample onto which ambient light is incident, comprising: defining, on a charge coupled device (CCD) having a plurality of pixels, detection pixels, and storage pixels separate from the detection pixels; for the duration of an exposure period, repeating a cycle of at least a first interval during which background light from the sample, but not laser probe light, is received at the detection pixels for the accumulation of first, background, spectral signals at those pixels, and a second interval during which both background light from the sample and laser probe light Raman scattered by the sample is received at the detection pixels for the accumulation of second, Raman, spectral signals at those pixels; during the first intervals, further accumulating the first, background, spectral signals in the detection pixels, while storing the accumulated second, Raman, spectral signals in said storage pixels; during the second intervals, further accumulating the second, Raman, spectral signals in the detection pixels, while storing the accumulated first, background, spectral signals in said storage pixels, wherein the background light from the sample comprises ambient light scattered by the sample, in combination with the rest of the limitations of the claim.
	Claims 2-3 and 38-41 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of measuring Raman spectral features of a sample, comprising: defining, on a charge coupled device (CCD) having a plurality of pixels, detection pixels, and storage pixels separate from the detection pixels; for the duration of an exposure period, repeating a cycle of at least a first interval during which both background light from the sample, and laser probe light of a first wavelength scattered by the sample, are received at the detection pixels for the accumulation of first, Raman, spectral signals at those pixels, and a second interval during which both background light from the sample, and laser probe light of a second wavelength scattered by the sample, the second wavelength being different to the first wavelength, are received at the detection pixels for the accumulation of second, Raman, spectral signals at those pixels; during the first intervals, further accumulating the first, Raman, spectral signals in the detection pixels, while storing the accumulated second, Raman, spectral signals in said storage pixels; during the second intervals, further accumulating the second, Raman, spectral signals in the detection pixels, while storing the accumulated first, Raman, spectral signals in said storage pixel, in combination with the rest of the limitations of the claim.
	Claims 5-25 are allowed by the virtue of dependency on the allowed claim 4.
; a controller arranged to implement an exposure period during which are interleaved a plurality of first intervals when background light from the sample, but not laser probe light, is received at the detection pixels for the accumulation of first, background, spectral signals at those pixels, and a plurality of second intervals during which both background light from the sample and laser probe light scattered by the sample is received at the detection pixels for the accumulation of second, Raman, spectral signals at those pixels, such that during each first interval, the first, background, spectral signals are further accumulated in the detection pixels, while storing the accumulated second, Raman, spectral signals in said storage pixels, and such that during each second interval, the second, Raman, spectral signals are further accumulated in the detection pixels, while storing the accumulated first, background, spectral signals in said storage pixels, wherein the background light from the sample comprises ambient light scattered by the sample, in combination with the rest of the limitations of the claim.
	Claims 27-28, and 42-43 are allowed by the virtue of dependency on the allowed claim 26.
As to claim 29, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus for detecting Raman spectral features of a sample, comprising: a charge coupled device (CCD) having a plurality of pixels, the pixels comprising detection pixels and storage pixels; a controller arranged to implement an exposure period during which are interleaved a plurality of first intervals during when both background light from the sample, and laser probe light of the first wavelength scattered by the sample, are received at the detection pixels for the accumulation of first, Raman, spectral signals at those pixels, and a plurality of second intervals during which both background light from the sample and laser probe light of the second wavelength scattered by the sample are received at the detection pixels for the accumulation of second, Raman, spectral signals at those pixels; such that during the first intervals, the first, Raman spectral signals are further accumulated in the detection pixels, while the accumulated second, Raman spectral signals are stored in said storage pixels; and such that during the second intervals, the second, Raman, spectral signals are further accumulated in the detection pixels, while storing the accumulated first, Raman, spectral signals in said storage pixels, in combination with the rest of the limitations of the claim.
	Claims 30-37 are allowed by the virtue of dependency on the allowed claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ogawa (US 2013/0265295 A1) teaches  an image capture lens 101 that has a focus lens that is driven in accordance with the control of a control unit 107, and forms an object image on the image capture plane of an image sensor 102. The image sensor 102 is a photoelectric conversion sensor such as a CCD image sensor or a CMOS image sensor, and a plurality of pixels are laid out thereon. The image sensor 102 has imaging pixels and focus detection pixels. A pixel information storage unit 103 that is one form of a pixel information management apparatus stores position information on defective pixels and focus detection pixels. Note that both imaging pixels and focus detection pixels may be defective pixels. A pixel separation circuit 104 generates a pair of image signals (A image signal and B image signal) for focus detection from signals output from the focus detection pixels among signals output from the image sensor 102 (paragraph 0029). However, Ogawa does not teach the bolded limitations above.
571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886